Citation Nr: 1754497	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO. 13-31 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a disorder manifested by vertigo, to include Meniere's disease.

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for a right elbow disorder.

4. Entitlement to a disability rating in excess of 0 percent for a service-connected deviated septum. 

5. Entitlement to a disability rating in excess of 0 percent for a service-connected penile disability. 

6. Entitlement to a disability rating in excess of 0 percent for a service-connected left elbow disability. 

7. Entitlement to a disability rating in excess of 10 percent for a service-connected lumbar spine disability. 

8. Entitlement to a disability rating in excess of 0 percent for a service-connected right hip disability. 

9. Entitlement to a disability rating in excess of 0 percent for a service-connected left hip disability. 

10. Entitlement to a disability rating in excess of 10 percent for a service-connected right knee disability. 

11. Entitlement to a disability rating in excess of 10 percent for a service-connected left knee disability.


ORDER

Service connection for Meniere's disease is granted. 

Service connection for tinnitus is granted.

Service connection for a right elbow disorder is denied. 

A disability rating in excess of 0 percent for the service-connected deviated septum is denied.

A disability rating in excess of 0 percent for the service-connected penile disability is denied.

A disability rating of 10 percent, but not higher, for the service-connected left elbow disability is granted.

A disability rating in excess of 10 percent for the service-connected lumbar spine disability is denied.

A disability rating of 10 percent, but not higher, for the service-connected right hip disability is granted.

A disability rating of 10 percent, but not higher, for the service-connected left hip disability is granted.

A disability rating in excess of 10 percent for the service-connected right knee disability is denied.

A disability rating in excess of 10 percent for the service-connected left knee disability is denied.


FINDINGS OF FACT

1. Meniere's disease is etiologically related to service.

2. Tinnitus is etiologically related to service.

3. Arthritis of the right elbow did not become manifest to a degree of 10 percent or more within 1 year of service separation; a right elbow disorder is not related to injury or disease in service and is not related by causation or permanent worsening to a service-connected disability or disabilities.

4. During the entire appeal period, the Veteran's deviated septum has not been productive of a 50 percent obstruction in both nasal passages or a 100 percent obstruction of one nasal passage.

5. The Veteran's service-connected penile disability is not productive of any functional impairment.

6. For the entire period on appeal, the service-connected left elbow disability has been manifested by symptoms approximating X-ray evidence of arthritis with painful motion, but not more nearly approximating flexion limited to 100 degrees, extension limited to 45 degrees, any degree of ankylosis, or flexion limited to 100 degrees and extension limited to 45 degrees.

7. During the entire appeal period, the Veteran's lumbar spine disability has been manifested by symptoms approximating painful motion of the thoracolumbar spine with forward flexion greater than 60 degrees but not greater than 85 degrees, but not more nearly approximating forward flexion limited to 60 degrees, combined range of motion limited to 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

8. For the entire period on appeal, the service-connected right hip disability has been manifested by symptomatology approximating X-ray evidence of arthritis with painful motion, but not more nearly approximating any degree of ankylosis, flexion limited to 45 degrees, extension limited to 5 degrees, abduction lost beyond 10 degrees, adduction lost such that he cannot cross his legs, or rotation lost such that he cannot toe-out more than 15 degrees. 

9. For the entire period on appeal, the service-connected left hip disability has been manifested by symptomatology approximating X-ray evidence of arthritis with painful motion, but not more nearly approximating any degree of ankylosis, flexion limited to 45 degrees, extension limited to 5 degrees, abduction lost beyond 10 degrees, adduction lost such that he cannot cross his legs, or rotation lost such that he cannot toe-out more than 15 degrees.

10. During the entire appeal period, the Veteran's left knee disability has been manifested by painful motion with flexion that exceeds 30 degrees, extension that exceeds 15 degrees, and no lateral instability, recurrent subluxation, or meniscal pathology.

11. During the entire appeal period, the Veteran's left knee disability has been manifested by painful motion with flexion that exceeds 30 degrees, extension that exceeds 15 degrees, and no lateral instability, recurrent subluxation, or meniscal pathology. 

CONCLUSIONS OF LAW

1. Meniere's disease was incurred in wartime service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

2. Tinnitus was incurred in wartime service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

3. A right elbow disorder was not incurred in service, is not presumed to have been incurred in service, and is not proximately due to, a result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

4. The criteria for a disability rating in excess of 0 percent for the service-connected deviated septum have not been met for any period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159,4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.97, Diagnostic Code 6502 (2017).

5. The criteria for a disability rating in excess of 0 percent for the service-connected penile disability have not been met for any period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159,4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.115b, Diagnostic Code 7518 (2017).

6. The criteria for a disability rating of 10 percent for the left elbow disability have been met; the criteria for a rating in excess of 10 percent have not been met for any period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159,4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5205-5208 (2017).

7. The criteria for a disability rating in excess of 10 percent for the service-connected lumbar spine disability have not been met for any period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159,4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

8. The criteria for a disability rating of 10 percent for the right hip disability have been met; the criteria for a rating in excess of 10 percent have not been met for any period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159,4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250-5253 (2017).

9. The criteria for a disability rating of 10 percent for the left hip disability have been met; the criteria for a rating in excess of 10 percent have not been met for any period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159,4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250-5253 (2017).

10. The criteria for a disability rating in excess of 10 percent for the service-connected right knee disability have not been met for any period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159,4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5261 (2017).

11. The criteria for a disability rating in excess of 10 percent for the service-connected left knee disability have not been met for any period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159,4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5261 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is a veteran (the Veteran) who had active duty service from November 1988 to November 2008. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the RO in Atlanta, Georgia.

In August 2016, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge. The Veteran accepted the videoconference hearing in lieu of an in-person hearing before a Member of the Board. See 38 C.F.R. § 20.700(e) (2017). A transcript of the hearing is associated with the claims file.

The Veteran submitted additional medical evidence after the most recent adjudication by the RO; however, he waived his right to have that evidence considered in the first instance by the RO. 

The Board has considered whether the issue of TDIU entitlement is a component of the increased rating claims in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating). However, the Veteran does not contend that he is unemployable.

Service Connection Claims

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. In order for the presumption of in-service incurrence to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a) Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017). 

A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

Entitlement to service connection for vertigo and tinnitus.

Service treatment records reveal the Veteran was treated on July 15, 1996, for left ear discomfort accompanied by dizziness and "possible" vertigo. In an October 1999 Hearing Conservation Examination, he denied any history of ringing in the ears or dizziness. In a July 2005 Post Deployment Health Assessment, he denied dizziness, fainting, or lightheadedness. He also denied ringing in the ears. In a March 2006 Report of Medical History, the Veteran denied any history of, or current, ear trouble. In an August 2007, Flight Medicine Clinic Examination, he denied lightheadedness or dizziness. 

Shortly after leaving service in November 2008, the Veteran filed service connection claims for numerous disorders, including hearing loss. The report of a March 2009 VA Audiology Examination reveals the Veteran's report of intermittent subjective tinnitus with no perception of hearing loss. The examiner diagnosed intermittent/recurrent subjective tinnitus, indeterminate location. The examiner opined that the current tinnitus was not caused by or a result of a hearing loss etiology or military noise exposure, but is most likely normal/non-pathological tinnitus. The rationale was that the Veteran's hearing was within normal limits in service and was well within normal limits at the time of the examination, in both ears, with no evidence of any cochlear dysfunction and no threshold shift evident from the earliest December 1997 audiogram; and, his very brief and occasional tinnitus was inconsistent with tinnitus typically associated with noise exposure.

The report of an October 2011 VA ENT Examination reveals the Veteran's complaint of occasional feeling of dizziness, the last episode was 1 year prior. He reported no current tinnitus or vertigo. The Diagnosis was vertigo, resolved with no known residuals. The examiner stated that a more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis. Since the claimed condition "Vertigo" had resolved with no known residuals, and there was no functional impairment due this claimed condition, an opinion was not indicated. The examiner found that the Veteran does not have Meniere's, vertigo, or other ear condition. There was no evidence of a pathology to explain the Veteran's subjective dizziness.

Regarding tinnitus, the examiner opined that tinnitus is less likely than not caused by or a result of military noise exposure. The rationale was that, only seldom does noise cause permanent tinnitus without also causing hearing loss. As the Veteran's hearing was within normal limits in service and was well within normal limits, with no evidence of cochlear dysfunction during his March 2009 VA examination, 4 months after service separation, and was still normal in October 2011; and, as his very brief occasional tinnitus is inconsistent with the more recurrent pervasive tinnitus typically associated with noise exposure.

At the Board hearing, the Veteran testified that he had a recent episode of vertigo.

The opinion of a private physician was submitted in October 2016. The physician noted that the Veteran was seen in his office on September 27, 2016, and evaluated for vertigo and tinnitus. The examiner opined that the Veteran suffers from Meniere's disease and his symptoms first arose while he was in the service. According to the physician, it is likely that the tinnitus "could likely be" due to or was exacerbated by constant exposure to aircraft related noise levels. The Veteran was exposed to noise levels that "could be" associated with hearing loss and tinnitus. Due to the nature of his service, it is likely that his current medical diagnosis of tinnitus and Meniere's disease began and/or was exacerbated during his time in service.

After a review of all of the evidence, the Board finds that tinnitus and Meniere's disease are related to service. 

With regard to tinnitus, the March 2009 VA examiner provided a diagnosis of tinnitus within one year of service separation. This finding is pertinent to the presumption of service incurrence for certain chronic diseases. Organic disease of the nervous system, which might include tinnitus, is included among the enumerated chronic diseases. The Veterans Court has held that the presumptive diseases include tinnitus, at a minimum where there is evidence of acoustic trauma, as an organic disease of the nervous system. See Fountain v. McDonald, 27 Vet. App. 258 (2016).

The Board notes that the term "acoustic trauma" was not defined by the Veterans Court in Fountain, nor is it defined under VA statutes or regulations. The term was used, but was not defined, in the rating schedule for tinnitus prior to 1999. Accordingly, it is appropriate to use a generally accepted medical definition. The University of Maryland Medical Encyclopedia defines acoustic trauma as "injury to the hearing mechanisms in the inner ear[...] due to very loud noise." See http://umm.edu/health/medical/ency/articles/ acoustic-trauma.

In order for tinnitus to have become manifest to a degree of 10 percent, there must be competent evidence establishing the existence of the condition. 38 C.F.R. § 4.87, Diagnostic Code 6260.

In this case, the Veteran's service is consistent with exposure to loud sounds, and the Board finds that acoustic trauma in service is substantiated. 

While the VA examiner made a distinction between pathological and non-pathological tinnitus, the VA rating schedule acknowledges no such distinction, but requires only that tinnitus be recurrent. In this case, while the Veteran has reported at times that he did not have tinnitus, this is consistent with a recurrent condition, as distinguished from a constant condition. Accordingly, the Board concludes that tinnitus is presumed to have been incurred in service. Therefore, service connection is warranted. 

With regard to Meniere's disease, the Board acknowledges some awkward wording in the October 2016 private opinion, which suggests some uncertainty. However, the final sentence is stated with adequate certainty to accept it as a conclusive medical opinion. The October 2011 opinion conflicts with that of the private examiner, but only on the question of whether there was a current disability. The VA examiner declined to provide an etiology opinion because he concluded that there was no current disability. The October 2016 finding of a current diagnosis of Meniere's disease is more persuasive as it is more recent. 

In sum, the Board finds that an approximate balance of the evidence supports an etiology between current Meniere's disease and the Veteran's service. With resolution of all reasonable doubt in favor of the claim, the Board concludes that service connection is warranted for Meniere's disease. 

Entitlement to service connection for a right elbow disorder.

Service treatment records reveal no complaint, treatment, or diagnosis pertinent to a right elbow disorder. The first reference to a right elbow disorder comes in the May 2011 claim. The report of an October 2011 VA Elbows Examination reveals there was no diagnosis for the right elbow. When the examiner was asked if the Veteran now has, or had ever had, and elbow or forearm condition, the examiner listed only osteoarthrosis of the left elbow. VA outpatient records do not substantiate a current right elbow disorder. 

While the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative, McClain v. Nicholson, 21 Vet. App. 319 (2007), entitlement to service-connection is limited to cases where such in-service disease or injury has resulted in disability. See 38 U.S.C.A. § 1110. Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Veteran testified that he has similar symptoms in the right elbow as in the left elbow, but less often. He testified as to his belief that his right elbow symptoms are attributable to Reiter's syndrome. Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr, 21 Vet. App. at 308-09. A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77. Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that providing a diagnosis of a joint disability and relating such disability to a disease process such as Reiter's syndrome is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377). Such an opinion requires specialized medical knowledge and is not capable of lay observation. Accordingly, the Veteran's lay statements are not competent evidence of the presence of a current right elbow disability. 

As the presence of a current disability is a basic criterion for service connection, the Board concludes that service connection for a right elbow disorder is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Rating Claims

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Entitlement to a disability rating in excess of 0 percent for a service-connected deviated septum. 

In a June 2009 rating decision, the RO granted service connection for a deviated septum, assigned an initial disability rating of 0 percent under Diagnostic Code 6502, and assigned an effective date of December 1, 2008. The current appeal arises from a claim of entitlement to an increased disability rating received at the RO on May 3, 2011.

Under Diagnostic Code 6502, only a single disability level is provided. In order to warrant a 10 percent rating, there must be a 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side. 38 C.F.R. § 4.97, Diagnostic Code 6502. 

A March 2009 X-ray of the sinuses was normal. Indeed, the nasal septum was midline and not deviated (VBMS record 03/13/2009). 

The report of an October 2011 VA Sinus Examination reveals the Veteran's complaint of very mild attacks of stuffy nose and sinus headaches for a day or two, with sticky mucus. The Veteran stated that, during a sinus attack, it makes teaching a class of high schoolers difficult; however, he has never missed a day of work due to his sinus condition. The only diagnosis provided was allergic rhinitis. The examiner found that the Veteran's deviated septum was a normal variation, not due to trauma.

The report of an October 2016 VA Sinus Examination reveals a diagnosis of nasal septum deviated to the right. However, there was not at least a 50 percent obstruction of the nasal passage on both sides due to traumatic septal deviation, or a complete obstruction on either side due to traumatic septal deviation. In fact, the examiner noted that a deviation was not seen on examination. Nares were open without obstruction of airflow. There was no impact on his ability to work. 

After a review of all of the evidence, the Board finds that the Veteran has several sinus disorders, including rhinitis and sinusitis, and there is conflicting evidence as to whether he even has a deviated septum. However, service connection is only in effect for a deviated nasal septum. It is not in effect for sinusitis or rhinitis. Accordingly, Diagnostic Code 6502 is the appropriate code. Neither of the alternative bases for a compensable rating are met under that code. 

The Veteran testified that he had an 80 percent obstruction of one nostril in a March 2009 VA examination. However, the period on appeal here is based on the May 2011 claim. The determination of a disability rating must be based on the evidence pertinent to period on appeal. 

Moreover, Diagnostic Code 6502 applies specifically to traumatic deviation. The opinion of the October 2011 examiner that the Veteran's deviation is not consistent with trauma is persuasive evidence that the Veteran's condition, although service-connected, is not compensable. 

As such, the Board concludes that a disability rating in excess of 0 percent is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Entitlement to a disability rating in excess of 0 percent for a service-connected penile disability. 

In a June 2009 rating decision, the RO granted service connection for distal penile urethra and urethral meatus, assigned an initial disability rating of 0 percent under Diagnostic Code 7518, and assigned an effective date of December 1, 2008. The current appeal arises from a claim of entitlement to an increased disability rating received at the RO on May 3, 2011.

The report of an October 2011 VA Genitourinary Examination reveals that the Veteran's penis was normal, as were the testes, epididymides, and prostate. The examiner found that the distal penile urethral condition had resolved with no residuals. There was no functional impairment due to this condition.

An April 11, 2012, VA Primary Care Note reveals the Veteran's complaint that he has ulcers on his penis sometimes. The examiner saw an area of erythema (redness) on the glans penis. However, no obvious ulcers were present (VBMS record 04/18/2012).

The report of an October 2016 VA Genitourinary Examination reveals the Veteran's complaint of waking up 3 times per night to relieve himself. The Veteran denied any episodes of urethral obstruction. The examiner opined that "distal penile urethra and urethral meatus," the specific service-connected condition, is a normal anatomical finding and not a clinical diagnosis. 

The VA examiner noted that a record review was silent for current Reiter's syndrome. The examiner noted that Reiter's is a reactive process which is, in the vast majority of person self-limited. The examiner further noted that there is not a clinical diagnosis associated with the Veteran's subjective report of voiding 3 times at night, and that these symptoms are not caused by or a result of Reiter's syndrome. The examiner found no impact of the service-connected condition on the Veteran's ability to work. 

After a review of all of the evidence, the Board finds that there are no current residuals of the service-connected urinary/penile disability. In fact, it appears that the service-connected "disability" is actually a normal anatomical finding and not actually a disability at all. Service connection is not in effect for any disability manifested by urinary frequency or stricture. 

The fact that the RO rated the Veteran under the diagnostic code for urethral stricture does not equate to a grant of service connection for such a condition. The opinion of the October 2016 VA examiner disassociates urinary frequency symptomatology from the service-connected "disability." While the Veteran has described ulcers, a separate rating is in effect for skin residuals, a rating which is not on appeal. Accordingly, the Board finds that a compensable rating is not warranted for the service-connected distal penile urethra and urethral meatus. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Entitlement to a disability rating in excess of 10 percent for a service-connected lumbar spine disability. 

In a June 2009 rating decision, the RO granted service connection for degenerative changes of the lumbar spine, assigned an initial disability rating of 10 percent under Diagnostic Code 5242, and assigned an effective date of December 1, 2008. The current appeal arises from a claim of entitlement to an increased disability rating received at the RO on May 3, 2011.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes). Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include lumbosacral strain (Diagnostic Code 5237).

A rating of 100 percent requires unfavorable ankylosis of the entire spine. 

A rating of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine. 

A rating of 40 percent requires unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A rating of 30 percent requires forward flexion of the cervical spine limited to 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A rating of 20 percent requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A rating of 10 percent is assigned with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Formula, Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 38 C.F.R. § 4.71a, General Formula, Note (2) (See also Plate V). 

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 38 C.F.R. § 4.71a, General Formula, Note (3) 

Round each range of motion measurement to the nearest five degrees. 38 C.F.R. § 4.71a, General Formula, Note (4).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 38 C.F.R. § 4.71a, General Formula, Note (5).

Disability of the thoracolumbar and cervical spine segments are to be evaluated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a, General Formula, Note (6).

The report of an October 2011 VA Spine Examination reveals the Veteran's complaint of having off-and-on low back aches, monthly, with severe flares requiring him to crawl, and avoid any movement. Flares occur 2 or 3 times per year and last for 1 to 2 weeks. The Veteran stated that, only during flares was moving around difficult. During bad flares, he will stay in bed and will miss work. 

Forward flexion was measured to 80 degrees with onset of pain at 70 degrees. Extension was measured to 30 degrees; there was no objective evidence of pain. Lateral flexion was measured to 30 degrees, bilaterally; there was no objective evidence of pain. Rotation was measured to 30 degrees, bilaterally; there was no objective evidence of pain. After 3 repetitions, there was no change in range of motion except for forward flexion, which increased to 85 degrees. Functional loss consisted of reduced motion and painful motion. There was no guarding or spasms. Lower extremity muscle strength was normal with no atrophy. Reflexes were normal; sensation was normal; straight-leg-raise testing was negative. The examiner found no radiculopathy, no intervertebral disc syndrome, and no associated neurological abnormalities. 

The report of an October 2016 VA Spine Examination reveals the Veteran's complaint that: "My back is constantly hurting me." Pain was worse in the morning. 
Forward flexion was measured to 65 degrees. Extension was measured to 25 degrees. Lateral flexion was measured to 30 degrees, bilaterally. Rotation was measured to 30 degrees, bilaterally. After 3 repetitions, there was no change in range of motion. 

The VA examiner was unable to say without speculation whether pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over a period of time or during flares. There was no evidence of pain with weight bearing. Lower extremity muscle strength was normal with no atrophy. Reflexes were normal. Sensory examination was normal. There was no radiculopathy, no intervertebral disc syndrome, and no impact on the Veteran's ability to work. 

After a review of all of the evidence, the Board finds that a disability rating in excess of 10 percent is not warranted. The Board also finds that the October 2016 examination was conducted in compliance with Correia v. McDonald, 28 Vet. App. 158 (2016). 

As set out in the examination report, the schedular criteria for a 20 percent rating are not met. Moreover, the Board finds that those criteria are not more nearly approximated than the criteria for a 10 percent rating. The Board acknowledges the Veteran's testimony that the degree of his scoliosis had increased. However, service connection is not in effect for scoliosis; and there is no evidence that the scoliosis is the result of muscle spasm, guarding, or abnormal gait associated with the service-connected low back disability. Rather, scoliosis was noted on examination prior to entry into active duty in December 1987 as a pre-existing condition. Under the circumstances of this case, if the Veteran seeks a service-connected disability rating for scoliosis, he must first file a claim for service connection/aggravation for scoliosis. That issue is not before the Board at present.

The Board has considered whether the schedule for rating intervertebral disc syndrome would provide a higher rating. However, the Veteran has specifically found not to have intervertebral disc syndrome. Moreover, while he asserts that he takes to bed when his back pain is severe, there is no evidence or assertion that bed rest has been prescribed by a physician in conjunction with treatment by a physician for intervertebral disc syndrome. Accordingly, application of that schedule is not appropriate. 

The Board also notes that the evidence is against any associated neurological abnormalities, and therefore, separate ratings are not appropriate. 

The Board acknowledges that the Veteran's low back is painful, and that this pain is constant at times. However, it is important to note that, while pain may cause a functional loss, pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id. at 38; see 38 C.F.R. § 4.40. 

Functional loss is measured by testing of range of motion in accordance with the rating schedule. In this case, the testing does not demonstrate functional loss greater than is compensated by the currently assigned rating of 10 percent. While the provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a compensable evaluation for his painful motion, such has already been assigned for the entire period. Evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.

As the criteria for a rating in excess of 10 percent have not been met, the Board concludes that an increased disability rating is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Entitlement to a disability rating in excess of 0 percent for a service-connected left elbow disability. 

Entitlement to a disability rating in excess of 0 percent for a service-connected right hip disability. 

Entitlement to a disability rating in excess of 0 percent for a service-connected left hip disability. 

Regarding the hips, in a June 2009 rating decision, the RO granted service connection for arthritis of the bilateral hips, assigned an initial disability rating of 0 percent under Diagnostic Code 5010, and assigned an effective date of December 1, 2008. The current appeal arises from a claim of entitlement to an increased disability rating received at the RO on May 3, 2011.

Under Diagnostic Code 5010, traumatic arthritis is to be rated on the basis of degenerative or osteoarthritis. Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When limitation of motion of the joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a rating of 20 percent is to be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations. A rating of 10 percent is to be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion of the hips is rated under Diagnostic Codes 5250-5253. Diagnostic Code 5250 addresses ankylosis of the hip. A rating of 90 percent is available for unfavorable ankylosis at an extremely unfavorable angle with the foot not reaching the ground and with crutches necessitated. A 70 percent rating is available for unfavorable ankylosis at an intermediate angle. A 60 percent rating is available for favorable ankylosis, in flexion, at an angle between 20 degrees and 
40 degrees, and slight adduction or abduction. 38 C.F.R. § 4.71a, Diagnostic Code 5250.
  
Diagnostic Code 5251 addresses limitation of extension of the thigh. A rating of 10 percent is available where extension is limited to 5 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5251. 
  
Diagnostic Code 5252 addresses limitation of flexion the thigh. A rating of 40 percent is available where flexion is limited to 10 degrees. A rating of 30 percent is available where flexion is limited to 20 degrees. A rating of 20 percent is available where flexion is limited to 30 degrees. A rating of 10 percent is available where flexion is limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5252.

Diagnostic Code 5253 addresses impaired abduction, adduction, and rotation of the thigh. A rating of 20 percent is available where abduction is limited such that motion is lost beyond 10 degrees. A rating of 10 percent is available where adduction is limited such that the individual cannot cross his/her legs; or, where rotation is limited such that the individual cannot toe-out more than 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5253. 

Regarding the left elbow, the current appeal arises from a VA Form 21-526 (Veteran's Application for Compensation and/or Pension) received at the RO on May 3, 2011, which was interpreted as a claim of entitlement to service connection for a left elbow disorder. In a February 2012 rating decision, the RO granted service connection for osteoarthrosis of the left elbow; assigned an initial disability rating of 0 percent under Diagnostic Code 5207; and assigned an effective date of May 3, 2011.

Ratings for limitation of motion of the elbow are addressed under Diagnostic Codes 5205-5208. 

Under Diagnostic Code 5205, ankylosis of the major appendage is assigned a 60 percent rating (50 percent for minor appendage) where it is unfavorable, at an angle of less than 50 degrees; or, with complete loss of supination or pronation. Ankylosis of the major appendage is assigned a 50 percent rating (40 percent for minor appendage) where it is unfavorable at an intermediate angle, of more than 90 degrees; or, between 70 degrees  and 50 degrees. Ankylosis of the major appendage is assigned a 40 percent rating (30 percent for minor appendage) where it is favorable, at an angle between 90 degrees  and 70 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5005. 
  
Under Diagnostic Code 5206, limitation of flexion of the major forearm is assigned a rating of 50 percent (40 percent for the minor forearm) where flexion is limited to 45 degrees. Limitation of flexion of the major forearm is assigned a rating of 40 percent (30 percent for the minor forearm) where flexion is limited to 55 degrees. Limitation of flexion of the major forearm is assigned a rating of 30 percent (20 percent for the minor forearm) where flexion is limited to 70 degrees. Limitation of flexion of either forearm is assigned a rating of 20 percent where flexion is limited to 90 degrees. Limitation of flexion of either forearm is assigned a rating of 10 percent where flexion is limited to 100 degrees. Limitation of flexion of either forearm is assigned a rating of 0 percent where flexion is limited to 110 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5206. 
  
Under Diagnostic Code 5207, limitation of extension of the major forearm is assigned a rating of 50 percent (40 percent for the minor forearm) where extension is limited to 110 degrees. Limitation of extension of the major forearm is assigned a rating of 40 percent (30 percent for the minor forearm) where extension is limited to 100 degrees. Limitation of extension of the major forearm is assigned a rating of 30 percent (20 percent for the minor forearm) where extension is limited to 90 degrees. Limitation of extension of either forearm is assigned a rating of 20 percent where extension is limited to 75 degrees. Limitation of extension of either forearm is assigned a rating of 10 percent where extension is limited to 60 degrees. Limitation of extension of either forearm is assigned a rating of 0 percent where extension is limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5206.
 
Under Diagnostic Code 5208, a rating of 20 percent is assigned for either arm where forearm flexion is limited to 100 degrees; and, forearm extension is limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5208. 

The report of an October 2011 VA Hips Examination reveals the Veteran's complaint of flares of "severe" bilateral hip pain, which occur 2 or 3 times per year and last for 1 to 2 weeks. On examination, arthritis was confirmed by X-ray evidence in both hips. On the right, flexion was measured to 125 degrees with no objective evidence of pain. Extension was measured to less than 5 degrees with no objective evidence of pain. Abduction was not lost beyond 10 degrees. Adduction was not limited such that he could not cross his legs. Rotation was not limited such that he could not toe-out more than 15 degrees. After 3 repetitions, there was no change in range of motion. On the left, flexion was measured to 125 degrees with no objective evidence of pain. Extension was measured to less than 5 degrees with no objective evidence of pain. Abduction was not lost beyond 10 degrees. Adduction was not limited such that he could not cross his legs. Rotation was not limited such that he could not toe-out more than 15 degrees. After 3 repetitions, there was no change in range of motion. The examiner found that there was no functional loss for either hip. Muscle strength was assessed as normal. 

The report of an October 2011 VA Elbows Examination reveals that the Veteran is right-handed. Therefore, a rating for the minor appendage is appropriate. The Veteran complained of flares of left elbow pain 2 or 3 times per year. The Veteran reported that he was working as a high school teacher; and, during flares, the left elbow movements would affect his work to some degree. Arthritis was confirmed by X-ray evidence. Flexion was measured to145 degrees; there was no objective evidence of pain. Extension was measured to 0 degrees; there was no objective evidence of pain. After 3 repetitions, there was no change in range of motion. Muscle strength was assessed as normal.

The report of an October 2016 VA Hips Examination reveals the Veteran's complaint of daily episodes of hip pain and morning stiffness. Range of motion was normal bilaterally. There was no additional functional loss or range of motion loss after three repetitions. There was no evidence of pain with weight bearing. 
The examiner was unable to say without speculation whether pain, weakness, fatigability, or incoordination, would significantly limit functional ability with repeated use over a period of time or during flares. Strength was assessed as normal. There was no atrophy. There was no impact on the Veteran's ability to perform any type of occupational task.

After a review of all of the evidence, the Board finds that, although range of motion is not so restricted for the bilateral hips or left elbow so as to warrant a compensable rating under the applicable rating schedules, there is X-ray evidence of arthritis with respect to the left elbow and bilateral hips, and the Veteran has provided competent evidence that he experiences painful motion of his left elbow and bilateral hips. Based on this evidence, the Board finds that a the minimum compensable rating of 10 percent is warranted for each major joint under Diagnostic Code 5003. See also 38 C.F.R. §§ 4.45(f), 4.59. The Board also finds that the October 2016 examination was conducted in compliance with Correia, 28 Vet. App. 158.

However, based on the measured range of motion with respect to each joint, the Board finds that a rating in excess of 10 percent is not warranted. While the October 2016 VA examiner refused to provide an estimate of additional limitation of motion with use over a period of time, or during flares, the Veteran's description of his symptoms does not suggest that motion of either of his hips, or his left elbow, is diminished such that any rating over 10 percent is warranted. He has described flares occurring 2 or 3 times per year, but he has not described additional functional impairment. Rather, he has described an increase in pain. As set out above, pain itself does not constitute functional loss. Mitchell, 25 Vet. App. at 37.

Because the Veteran's service-connected joint disabilities are associated with the diagnosis of Reiter's Syndrome, the Board has considered Diagnostic Code 5002, which rates in on the basis of rheumatoid arthritis. With the grant of 10 percent ratings for the service-connected hips and left elbow, the combined rating for those disabilities is 50 percent. Under Diagnostic Code 5002, to assign a rating of 100 percent, the evidence must substantiate constitutional manifestations associated with active joint involvement that are totally incapacitating. To assign a rating of 60 percent, the evidence must substantiate less than total incapacitation, but with weight loss and anemia productive of severe impairment of health; or, severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods. 

In this case, there is no suggestion of total incapacitation. Moreover, the evidence does not substantiate weight loss, anemia, or severe impairment of health. The Veteran has not described prolonged periods of incapacitation. As such, the Board concludes that it is more advantageous to the Veteran to rate his joint disabilities separately than to assign a rating on the basis of rheumatoid arthritis. 

To the extent any higher or additional ratings are sought, the Board finds that a preponderance of the evidence is against such ratings, and the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Entitlement to a disability rating in excess of 10 percent for a service-connected right knee disability. 

Entitlement to a disability rating in excess of 10 percent for a service-connected left knee disability.

In a June 2009 rating decision, the RO granted service connection for synovitis of the right and left knee as result of Reiter's syndrome, assigned an initial disability rating of 10 percent for each knee under Diagnostic Code 5020, and assigned an effective date of December 1, 2008. The current appeal arises from a claim of entitlement to increased disability ratings for the bilateral knees, received at the RO on May 3, 2011.

Under Diagnostic Code 5256, ankylosis of the knee is assigned a rating of 60 percent if extremely unfavorable, in flexion at an angle of 45 degrees or more; a rating of 50 percent if in flexion between 20 degrees and 45 degrees; a rating of 40 percent if in flexion between 10 degrees and 20 degrees; and a rating of 30 percent if at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5256. 

Under Diagnostic Code 5257, recurrent subluxation or lateral instability is assigned a rating of 30 percent if severe; a rating of 20 percent if moderate; and a rating of 10 percent if slight. 38 C.F.R. § 4.71a, Diagnostic Code 5257. 

"Lateral" is defined as denoting a position farther from the median plan or midline of the body or structure. See Dorland's Illustrated Medical Dictionary 1022 (31st ed. 2007).

Under Diagnostic Code 5258, a rating of 20 percent is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Under Diagnostic Code 5259, a rating of 10 percent is assigned for symptomatic removal of semilunar cartilage. 38 C.F.R. § 4.71a, Diagnostic Code 5259.

Under Diagnostic Code 5260, limited flexion merits a rating of 30 percent where flexion is limited to 15 degrees; 20 percent where flexion is limited to 30 degrees; 10 percent where flexion is limited to 45 degrees; and 0 percent where flexion is limited to 60 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, limited extension merits a rating of 50 percent where extension is limited to 45 degrees; 40 percent where extension is limited to 30 degrees; 30 percent where extension is limited to 20 degrees; 20 percent where extension is limited to 15 degrees; 10 percent where extension is limited to 10 degrees; and 0 percent where flexion is limited to5 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The report of an October 2011 VA Knees Examination reveals the Veteran's complaint of off-and-on knee aches with monthly flares. He was not having a flare that day. When flares occur, he described mild bilateral knee pain for 1 to 2 days per month. Flexion was measured to 140 degrees, bilaterally; there was no objective evidence of pain. Extension was measured to 0 degrees, bilaterally; there was no objective evidence of pain. After 3 repetitions, there was no change in range of motion. There was no functional loss of either knee. Muscle strength was 5/5 on flexion and extension. Testing of anterior instability, posterior instability, and medial-lateral instability was normal for each knee. There was no subluxation. There was no meniscal pathology.

An April 11, 2012, VA Primary Care Note reveals the Veteran's complaint of joint pains becoming worse. He reported his activity level was decreasing, though he still was trying to be active. On examination, there was mild crepitus in both knees (VBMS record 04/18/2012).

The report of an October 2016 VA Spine Examination reveals the Veteran's complaint that, since the October 2011 examination, he underwent physical therapy in 2012 and was given home exercise program. A record review undertaken by the examiner revealed the Veteran's account that he exercises quite a bit and is busy in daily life. He walks at least 3-5 miles a day. The Veteran reported flares and stated that he deals with them by not walking that much. Range of motion was normal in all planes, bilaterally. There was no additional functional loss or range of motion after three repetitions. There was no evidence of pain with weight bearing. There was no objective evidence of crepitus. 

The examiner was unable to say without resort to speculation whether pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over a period of time or during flares. Strength was normal with no atrophy. There was no history of subluxation. There was no history of lateral instability. There was no history of effusion. Testing of anterior instability, posterior instability, medial instability, and lateral instability all normal. There were no meniscal conditions. There was no impact on ability to perform any type of occupational task.

At the Board hearing, the Veteran reported that his knees do not lock up, but they do give out. He reported no swelling. 

After a review of all of the evidence, the Board finds that a disability rating in excess of 10 percent is not warranted for either knee. The Board also finds that the October 2016 examination was conducted in compliance with Correia, 28 Vet. App. 158.

Regarding limitation of motion, the criteria for a higher rating have not been met based on flexion, extension, or ankylosis. There is also no basis for a separate or higher evaluation based on meniscal pathology. 

Regarding lateral instability or recurrent subluxation, the Board acknowledges that the Veteran testified that his knees are unstable. However, he provided no description of the symptoms of instability that would permit application of Diagnostic Code 5257. 

As set out above, lateral instability is a specific condition that is measured by clinical testing. The tests conducted on examinations in this case have been negative for any lateral instability. In comparison to the Veteran's bare assertion that he has instability, the Board finds these test results to be more persuasive evidence regarding the applicability of Diagnostic Code 5257. 

In sum, the Board finds that there is no basis to assign a higher rating or separate rating for either knee on the basis of limitation of motion, meniscal pathology, or lateral instability or recurrent subluxation. As such, the Board concludes that an increased rating is not warranted for either knee. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Georgia Department of Veterans Service
 

Department of Veterans Affairs


